DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2021 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Kucher on 12/10/2021.
The application has been amended as follows: 							Claim 42; line 2: “NTC element” has been replaced with --Negative Temperature Coefficient (NTC) element-- and line 6: “adapted to” has been replaced with                    --approximately equal to--.
Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance: the prior art does not teach the embodiments claimed in claims 37 and 42, specifically the prior art fails to disclose or render obvious the claimed limitations including “La(1-x)EA(x)Mn(1-a-b-c)Fe(a)Co(b)Ni(c)O(3±δ), wherein 0 ≤ x ≤ 0.5 and 0 ≤ (a+b+c) ≤ 0.5, wherein IδI ≤ 0.5, wherein EA denotes an alkaline earth metal element and δ denotes a deviation from a stoichiometric oxygen ratio, wherein the alkaline earth metal element EA is selected from the group consisting of magnesium, calcium, strontium and barium, and wherein    | δ| [[<]] < 0.5”, as claimed in independent claim 37 and “wherein the electrical resistance of the securing element is equal to or only slightly higher than an electrical resistance of the NTC element at low operating temperatures, and wherein the securing element is configured to provide an electrical connection so that an electrical power is still be transferable through the electronic component in a limited amount when a conductive connection between the NTC element and the contact elements breaks, as claimed in independent claim 42, respectively.							Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZM PARVEZ whose telephone number is (571)270-1391. The examiner can normally be reached M-F 9-6 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AZM A PARVEZ/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729